Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No 10,786,517. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘517 claims a method of treating acute liver dysfunction or acute liver failure comprising administering 25HC3S or pharmaceutically acceptable salt thereof, wherein the cute liver dysfunction or acute liver failure comprising alcoholic hepatitis. The administration may be oral, subcutaneous or intramuscular injection, intravenous infusion. The dose amount is in the range of 0.001 mg/kg to 100mg/kg, 0.1 mg/kg to 1o mg/kg in particular, one to 3 time per day. 
‘517 does not claim expressly that the composition comprising water and buffer.
However, it would have been obvious to use water and buffer as pharmaceutical excipients herein, particularly for injection or intravenous administration for maintaining a physiological/pharmaceutical acceptable pH.
 Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Ren (US 2012/0264816 A1, IDS, which expressly incorporates by reference the entire disclosure of US 2007/0275939), and Ren (US 2007/0275939 A1, IDS) in view of Kim et al. (“Severe alcoholic hepatitis-current concepts, diagnosis and treatment options,” World J. Hepatol. 2014, Vol. 6, No. 10, pp 688-695, IDS)
Ren ‘816 teaches a method of promoting lipid homeostasis, and thereby treating/preventing a variety of diseases associated with hyperlipidemia, particularly, liver disorders, such as cirrhosis, liver injury and hepatitis, including those caused by alcohol. The method comprising administering to the subject an effective amount of 25-hydroxycholesterol-3-sulfate (25HC3S). See, the title, paragraphs [0010], [0011], [0058].  Ren ‘816 Ren expressly incorporates by reference the entire disclosure of US 2007/0275939 A1. See, paragraph [0001]. ‘816 provides method of preventing and/or treating hyperlipidemia and/or disease or damage 
Ren do not teach expressly the treatment of acute liver dysfunction or failure in patients  having alcoholic hepatitis with 25HC3S with the particular dosage regimens herein defined, and wherein the acute liver dysfunction or acute liver failure comprising severe alcoholic hepatitis, and the subject is diagnosed as having jaundice.
  However, Kim et al. teach that alcoholic hepatitis (AH) is an acute hepatitis manifestation occurring from heavy alcohol ingestion, and alcoholic steatohepatitis (ASH) is histologically characterized by steatosis, inflammation, and fibrosis in the liver. Sever ASH typically present with fever, jaundice. Patients with severe ASH have a short term mortality to up to 40-50%. See, the abstract.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treat patients of 
 A person of ordinary skill in the art would have been motivated to treat patients of alcoholic hepatitis or liver injury associated with alcoholic hepatitis, or sever alcoholic hepatitis with jaundice, who have acute liver failure/dysfunction buy administering 25HC3S, or pharmaceutical acceptable salt, such as the known sodium salt because treatment of the etiology, alcoholic hepatitis/liver injury, would have been reasonably expected to be beneficial for alleviating symptom caused by the etiology, the acute liver failure/dysfunction. It is well-settled fact that in treating syndromes, therapy is directed to alleviating symptomology. That eliminating the underlying etiology results in disease suppression is well known to the skilled artisan. The employment of the known and conventional route of administration, such as oral (claims 20, 31), intravenous (claims 21, 32) administration, injection (claims 22, 33) would have been within the purview of ordinary skill in the art. Further, as to the particular dosage amount, timing and frequency of the administration, and duration of the therapy as defined in claims 24,-26, and 35-37, note, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627